Barnard, P. J.
The complaint was sufficient to give the justice jurisdiction. It was stated therein that the defendant had no license to sell either strong liquor or beer, and that he was engaged in selling at an auction of one Kevins, in Southtown, intoxicating drink in quantities less than five gallons. The complaint as to the sale was on information and belief. Before the warrant was issued several witnesses made oath in support of the complaint that -the defendant sold them lager beer which was intoxicating; that on one occasion he sold the stuff as ginger ale. The purchaser was compelled to testify that it was lager beer. The complaint and affidavits are therefore abundant to sustain the warrant of arrest for the misdemeanor charged. The evidence *47in the trial was sufficient to make a case for the jury to pass upon. Sales of lager beer were proven to have been made to different persons, and that lager was intoxicating. The qualification that one must drink enough of it to cause intoxication was for the jury. The complaint charges a sale without license of strong liquor and ale. No specification is made of the persons to whom the drink was sold. The testimony of the witnesses in support of the complaint did not restrict the complaint to sales to those persons. The complaint was general still, and the evidence of witnesses, other than those who were subpoenaed to support the complaint, was admissible. The offenses proven were all shown to be at the Nevins auction, and during the time the auction continued. The sentence conforms to the law. The justice could either fine or imprison, or he could do both, only the fine must be limited to $50 or less, and the imprisonment to not exceeding six months. Code, §717. The record therefore shows no error, and the conviction must be affirmed.